                        EXHIBIT J




Case 3:17-cv-00072-NKM-JCH Document 529-10 Filed 07/23/19 Page 1 of 4 Pageid#:
                                   5961
From: James Kolenich <jek318@gmail.com>
Sent: Friday, July 12, 2019 12:36 PM
To: Michael Bloch <mbloch@kaplanhecker.com>
Subject: Re: Sines v. Kessler

Hopper gave a generic response implying he would communicate with you directly. Kline stated Harrisburg PA.

Jim

On Thu, Jul 11, 2019, 8:55 AM Michael Bloch <mbloch@kaplanhecker.com> wrote:

 Jim,




 The dates are as follows:



        Case 3:17-cv-00072-NKM-JCH Document 529-10 Filed 07/23/19 Page 2 of 4 Pageid#:
                                           5962
August 7 for Mr. Kline

August 9 for Mr. Heimbach

August 13 for Mr. Hopper



The locations will be in federal courthouses closest to the city in which each deponent lives. We will be making
arrangements and keep you posted. I hope to have more information on that by the end of the day tomorrow. To that
end, could Mr. Hopper and Mr. Kline please let me know by the end of the day today which cities they are in? I’ve been
in touch with Mr. Heimbach about this information.



Thanks.



Michael Bloch | Kaplan Hecker & Fink LLP
Counsel
350 Fifth Avenue | Suite 7110
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com




From: James Kolenich <jek318@gmail.com>
Sent: Wednesday, July 10, 2019 1:59 PM
To: David Campbell <dcampbell@dhdgclaw.com>
Cc: Michael Bloch <mbloch@kaplanhecker.com>; John DiNucci <dinuccilaw@outlook.com>; rebrooklaw@gmail.com;
Bryan Jones <bryan@bjoneslegal.com>; Dillon_Hopper@protonmail.com; Matthew Heimbach
<matthew.w.heimbach@gmail.com>; eli.f.mosley@gmail.com; Roberta Kaplan <rkaplan@kaplanhecker.com>; Levine,
Alan <alevine@cooley.com>
Subject: Re: Sines v. Kessler




I'm also OK for 8/13. Could someone confirm dates and locations for all 3 depos?



Jim



On Wed, Jul 10, 2019, 1:39 PM David Campbell <dcampbell@dhdgclaw.com> wrote:

 All,

 August 13 works for me, and I plan to just call in for out of state depositions. Can someone please email me with the
 confirmed dates, deponents and locations that are currently set at your convenience?

        Case 3:17-cv-00072-NKM-JCH Document 529-10 Filed 07/23/19 Page 3 of 4 Pageid#:
                                           5963
  Thanks,
  Dave




  From: Michael Bloch <mbloch@kaplanhecker.com>
  Sent: Tuesday, July 9, 2019 9:59 AM
  To: John DiNucci <dinuccilaw@outlook.com>; rebrooklaw@gmail.com; Bryan Jones <bryan@bjoneslegal.com>; James
  Kolenich <jek318@gmail.com>; David Campbell <dcampbell@dhdgclaw.com>; Dillon_Hopper@protonmail.com;
  Matthew Heimbach <matthew.w.heimbach@gmail.com>; eli.f.mosley@gmail.com
  Cc: Roberta Kaplan <rkaplan@kaplanhecker.com>; Levine, Alan <alevine@cooley.com>
  Subject: Sines v. Kessler




  All,



  For logistical reasons, we would like to move the date of Mr. Hopper’s deposition to August 13, which is a date we
  understand is convenient Mr. Hopper. Please let us know by the end of the day today whether there are any
  objections to our taking Mr. Hopper’s deposition on August 13. If August 13 does not work, we are happy to proceed
  on July 30, as ordered by the Court.



  Michael Bloch | Kaplan Hecker & Fink LLP
  Counsel
  350 Fifth Avenue | Suite 7110
  New York, New York 10118
  (W) 929.367.4573 | (M) 646.398.0345
  mbloch@kaplanhecker.com




  This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or
  other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
  dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
  error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.



 This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
 applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
 dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
 error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.


This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




         Case 3:17-cv-00072-NKM-JCH Document 529-10 Filed 07/23/19 Page 4 of 4 Pageid#:
                                            5964
